                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

CAROLINE DANETTE GRANT,            *

      Plaintiff,                   *

vs.                                *
                                           CASE NO. 4:18-CV-129 (CDL)
FEDEX GROUND PACKAGE SYSTEM,       *
INC.,
                                   *
      Defendant.
                                   *

                               O R D E R

      Plaintiff Caroline Grant brought this action against her

former employer, FedEx Ground Package System, Inc. (“FedEx”).

FedEx moved to dismiss (ECF No. 14).       Grant did not respond.      For

the following reasons, FedEx’s motion is granted.

                               STANDARD

      “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).     The complaint must include enough factual allegations

“to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.     In other words, the factual allegations must

“raise   a   reasonable   expectation   that    discovery    will   reveal

evidence of” the plaintiff’s claims.           Id. at 556.     But “Rule


                                   1
12(b)(6) does not permit dismissal of a well-pleaded complaint

simply because ‘it strikes a savvy judge that actual proof of those

facts is improbable.’”    Watts v. Fla. Int’l Univ., 495 F.3d 1289,

1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 556).

     Grant is proceeding pro se.       “A document filed pro se is ‘to

be liberally construed.’”      Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)).   “[A] pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted

by lawyers.”   Id. (quoting Estelle, 429 U.S. at 106).       The Court

therefore liberally construes Grant’s complaint.         Nevertheless,

Grant must still allege sufficient facts to support the essential

elements of her claim.    The Court is not required to speculate as

to the existence of those facts.

                         FACTUAL ALLEGATIONS

     Grant alleged the following facts in her complaint, which the

Court accepts as true for purposes of this motion.1

     FedEx hired Grant in May 2017.       One of her responsibilities

was to unload boxes from trucks.       In July 2017, Grant’s manager,

Meinko Jones, went on vacation for one week.            Grant asked a

coworker named “Q” who was in charge in Jones’s absence?         Q told


1
  Grant used a form to draft her complaint and attached several pages of
narrative about her claims. See generally Compl., ECF No. 1-1. She did
not set forth her allegations in individually numbered paragraphs. The
background provided in this Order is the Court’s summary of her
allegations.


                                   2
her “George” was in charge. Grant alleged that while Jones was on

vacation, she asked George to open a door to help her unload the

trucks.    George, however, opened the wrong door.   Grant had to ask

Q to open the door for her so she could do her work.

       After Jones returned from vacation, George approached Grant

and told her to go home.    Grant refused to leave unless Jones told

her to do so.     George told her she was too old to work at FedEx

anyway.     Over the next several weeks, George continued to bully

and harass Grant.     George constantly tried to send Grant home.

George told her, “I am going to keep on until I get you out of

here.    You too old to be working here anyway.”   Compl. 11, ECF No.

1-1.    Every time George harassed Grant and tried to send her home,

she reported it to Jones and to FedEx security.

       On August 17, 2017, tensions between George and Grant boiled

over.    George told Grant to go home, and Grant suggested that they

talk to Jones.     Grant said Jones was in charge, but George told

her, “hell no I am your boss.”    Id.   Grant told George that during

her orientation she learned that Jones was in charge, but George

said, “[I] don’t give a fuck.”   Id.    George notified FedEx security

and told Grant that security would “walk [her] ass out the door.”

Id.     Grant told him to stop cursing her.    FedEx security arrived

and separated George and Grant.       George continued to curse Grant

and pushed the FedEx security guard away so that he could “do




                                  3
something to” Grant.   Id.   The security guard had to separate Grant

and George.

     Grant told her side of the story to the security guard and

Jones.   Jones then told her she had to go home but did not tell

George to go home.     Grant complained that both parties should be

sent home after the incident and that FedEx was discriminating

against her by only sending her home.        Jones told her he would

have to report the incident.

     A week later, a FedEx security officer named Rick contacted

Grant.   Rick told her she was suspended with pay.      Grant told her

side of the story to Rick.     Rick told her the investigation would

continue and that someone would contact her to explain the outcome.

Another week later, Grant contacted FedEx to register for benefits.

FedEx told her that she could not receive benefits because Rick

had terminated her on August 25.       Grant then brought this action.

                              DISCUSSION

     Grant asserts claims pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), and the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”).

Compl. 1-2.2   The Court addresses those claims in turn.




2
  Grant also brought claims pursuant to the Constitution generally.
Grant pointed to no specific provisions of the Constitution, and the
Court is aware of none, that address age discrimination in this context.
Therefore, Grant’s constitutional claims are dismissed without
prejudice.


                                   4
I.     Title VII Claims

       Grant makes no allegations implicating Title VII.               Her only

complaints relate to alleged discrimination based on her age.

Because age is not a protected class under Title VII, her Title

VII claims are dismissed.              See 42 U.S.C. § 2000e-2(a)(1)-(2)

(prohibiting discrimination because of a person’s race, color,

religion, sex, or national origin).

II.    ADEA Claims

       To avoid dismissal of her age discrimination claims, Grant

must allege facts that plausibly demonstrate that FedEx took an

adverse   employment     action       against   her   because   of    her   age.

29 U.S.C. § 621(a)(1).         The only FedEx employee who Grant alleges

engaged in ageist behavior is George.           But Grant also alleges that

George was not her supervisor nor the decisionmaker regarding her

termination.    She clearly alleges that Rick terminated her, and

she does not allege that Rick engaged in any ageist behavior,

uttered any ageist remark, was influenced by George’s ageist

animus, or otherwise discriminated against her.             She also does not

allege that Jones, Rick, or anyone else adopted George’s ageist

motivations.    Grant has simply failed to allege sufficient facts

that   plausibly     support    her    conclusory     allegation     that   FedEx

terminated her because of her age.               Therefore, her age-based

discrimination claims must be dismissed.




                                        5
                              CONCLUSION

     FedEx’s motion to dismiss (ECF No. 14) is granted.3

     IT IS SO ORDERED, this 2nd day of November, 2018.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




3
  Because the deficiencies in Grant’s pro se complaint likely could not
be cured by allowing her to amend her complaint and because Grant did
not even bother to respond to FedEx’s motion to dismiss, the Court
dismisses her complaint without sua sponte allowing her an opportunity
to amend it. However, the Court also notes that the dismissal of her
complaint is without prejudice.


                                  6
